HANGER ORTHOPEDIC GROUP, INC.


$175,000,000


10 1/4% SENIOR NOTES DUE 2014


PURCHASE AGREEMENT

May 23, 2006

Lehman Brothers Inc.
Citigroup Global Markets Inc.
As Representatives of the several
   Initial Purchasers named in Schedule I attached hereto
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

Ladies and Gentlemen:

        Hanger Orthopedic Group, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers named in Schedule I
hereto (the “Initial Purchasers”) $175,000,000 in aggregate principal amount of
its 10 1/4% Senior Notes due 2014 (the “Notes”) guaranteed (the “Guarantees”) by
all of the Company’s direct and indirect U.S. subsidiaries signatories hereto
(collectively, the “Guarantors”) pursuant to the terms of an indenture (the
“Indenture”), to be dated May 26, 2006, among the Company, the Guarantors and
Wilmington Trust Company, as trustee (the “Trustee”). This is to confirm the
agreements concerning the purchase of the Notes from the Company by the Initial
Purchasers.

        The Notes will be offered and sold to you pursuant to an exemption from
the registration requirements under the Securities Act of 1933, as amended (the
“Securities Act”). The Company has prepared a preliminary offering memorandum,
dated May 12, 2006 (as amended or supplemented at the Applicable Time (as
defined below) and including any and all information incorporated by reference
therein, the “Preliminary Offering Memorandum”), and will prepare a final
offering memorandum (as amended or supplemented and including any and all
information incorporated by reference therein, the “Final Offering Memorandum”),
to be dated May 23, 2006, relating to the Company, the Notes and the Guarantees.
Unless stated to the contrary, any references herein to “amend,” “amendment,” or
“supplement” with respect to the Final Offering Memorandum shall be deemed to
include any information filed under the Exchange Act of 1934, as amended (the
“Exchange Act”) after the date hereof which is incorporated by reference
therein. The Preliminary Offering Memorandum and any Issuer Free Writing
Communication (as defined below) at the Applicable Time are collectively
referred to as the “Pricing Disclosure Package.”

        “Free Writing Communication” means a written communication (as such term
is defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or a solicitation of an offer to buy the Notes and is made by means other
than the Preliminary Offering Memorandum or the Final Offering Memorandum.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company or used or referred to by the Company, and
referred to on Schedule II of this Agreement. The “Applicable Time” means 3:00
p.m. (EST) on the date of this Agreement.

--------------------------------------------------------------------------------

        Upon original issuance thereof, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
therefor) shall bear substantially the following legend:

  THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR OTHER SECURITIES LAWS. NEITHER
THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
THIS SECURITY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR B) IT IS NOT A U.S. PERSON AND IS ACQUIRING ITS NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (2)
AGREES THAT IT WILL NOT PRIOR TO (X) THE DATE WHICH IS TWO YEARS (OR SUCH
SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144(K) UNDER THE SECURITIES ACT OR
ANY SUCCESSOR PROVISION THEREUNDER) AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF (OR OF ANY PREDECESSOR OF THIS NOTE) OR THE LAST DAY ON WHICH THE COMPANY
OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS NOTE (OR ANY PREDECESSOR
OF THIS NOTE) AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE
LAW (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER, SELL OR OTHERWISE
TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO
LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A INSIDE THE UNITED STATES, (D) PURSUANT TO
OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN
THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS NOTE IS
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED THAT
THE COMPANY, THE TRUSTEE AND THE REGISTRAR SHALL HAVE THE RIGHT PRIOR TO ANY
SUCH OFFER, SALE OR TRANSFER (I) PURSUANT TO CLAUSE (D) OR (E) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
SATISFACTORY TO EACH OF THEM, AND (II) IN EACH OF THE FOREGOING CASES, TO
REQUIRE THAT A CERTIFICATION OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE
OF THIS NOTE IS COMPLETED AND DELIVERED BY THIS TRANSFEROR TO THE TRUSTEE. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY
REGULATION S UNDER THE SECURITIES ACT.


2

--------------------------------------------------------------------------------

        You have advised the Company that you will make offers and sales (the
“Exempt Resales”) of the Notes purchased hereunder on the terms set forth in the
Pricing Disclosure Package and the Final Offering Memorandum solely to (i)
persons whom you reasonably believe to be “qualified institutional buyers” as
defined in Rule 144A under the Securities Act (“QIBs”) and (ii) outside the
United States to persons other than U.S. Persons in offshore transactions
meeting the requirements of Regulation S under the Securities Act (“Regulation
S”) (such persons specified in clauses (i) and (ii) being referred to herein as
the “Eligible Purchasers”). As used herein, the terms “offshore transaction,”
“United States” and “U.S. person” have the respective meanings given to them in
Regulation S. You will offer the Notes to Eligible Purchasers initially at a
price equal to 100% of the principal amount thereof. Thereafter, the offering
price may be changed at any time without notice.

        In connection with the offering of the Notes, the Company and the
Guarantors will (i) enter into a new revolving credit facility in an amount of
up to $75 million and a new senior term loan facility in an amount of up to $230
million pursuant to a Credit Agreement, to be dated as of the Closing Date,
among the Company, the Guarantors, Citicorp North America, Inc., as
administrative agent, Lehman Brothers Commercial Paper Inc., as syndication
agent, and the other lenders party thereto (together with the related security
documents, the “New Credit Facility”), which will be secured by first-priority
liens on substantially all of the assets of the Company and the Guarantors and
(ii) sell $50 million of Series A Convertible Preferred Stock (the “Series A
Convertible Preferred Stock”) pursuant to the Amended and Restated Preferred
Stock Purchase Agreement, dated as of May 3, 2006 among the Company, the initial
purchasers party thereto and Ares Corporate Opportunities Fund, L.P. (the
“Preferred Stock Purchase Agreement”). The initial net proceeds of the New
Credit Facility and the sale of the Series A Convertible Preferred Stock along
with the proceeds from the sale of the Notes will be used to (i) refinance all
of the Company’s and the Guarantors’ outstanding obligations under the Company’s
existing credit facility (the “Existing Credit Facility”), (ii) repurchase any
and all of the Company’s outstanding 10 3/8% Senior Notes due 2009 (the “Senior
Notes”) and 11 1/4% Senior Subordinated Notes due 2009 (the “Senior Subordinated
Notes”) tendered to the Company pursuant to cash tender offers for such Senior
Notes and Senior Subordinated Notes and (iii) redeem all of the Company’s
outstanding 7% Redeemable Preferred Stock (“Redeemable Preferred Stock”). The
refinancing of the Existing Credit Facility, the repurchase of the Senior Notes
and the Senior Subordinated Notes, the redemption of the Redeemable Preferred
Stock, the entering into of the New Credit Facility, the sale of the Series A
Convertible Preferred Stock, and the offering of the Notes as provided in the
“Use of Proceeds” section of the Pricing Disclosure Package and the Final
Offering Memorandum are collectively referred to herein as the “Transactions.”

3

--------------------------------------------------------------------------------

        Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) among the Company, the Guarantors and the
Initial Purchasers, to be dated as of the Closing Date, in the form of Exhibit A
hereto, for so long as such Notes constitute “Transfer Restricted Securities”
(as defined in the Registration Rights Agreement). Pursuant to the Registration
Rights Agreement, the Company and the Guarantors will agree to file with the
Securities and Exchange Commission (the “Commission”) under the circumstances
set forth therein, (i) a registration statement under the Securities Act (the
“Exchange Offer Registration Statement”) relating to a separate series of the
Company’s 10 1/4% Senior Notes due 2014 (the “Exchange Notes”) to be offered in
exchange for the Notes (such offer to exchange being referred to collectively as
the “Registered Exchange Offer”) and (ii) if required by the terms of the
Registration Rights Agreement, a shelf registration statement pursuant to Rule
415 under the Securities Act (the “Shelf Registration Statement”) relating to
the resale by certain holders of the Notes, and to use their best efforts to
cause such Registration Statements to be declared effective.

        This Agreement, the Notes, the Exchange Notes, the Guarantees, the
Exchange Note Guarantees (as defined below), the Indenture and Registration
Rights Agreement are hereinafter referred to collectively as the “Operative
Documents.”

        SECTION 1.     Representations, Warranties and Agreements of the Company
and the Guarantors. The Company and the Guarantors, as of the Applicable Time
and as of the Closing Date, jointly and severally, represent, warrant and agree
that:

          (a)     The Pricing Disclosure Package and the Final Offering
Memorandum have been or will be prepared by the Company and the Guarantors for
use by the Initial Purchasers in connection with the Exempt Resales. No order or
decree preventing the use of the Pricing Disclosure Package or the Final
Offering Memorandum, or any order asserting that the transactions contemplated
by this Agreement are subject to the registration requirements of the Securities
Act has been issued and no proceeding for that purpose has commenced or is
pending or, to the knowledge of the Company and the Guarantors, is contemplated.


          (b)     At the Applicable Time, the Pricing Disclosure Package did not
include any untrue statement of a material fact and did not omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement and as of the Closing Date, the Final Offering Memorandum does not and
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The preceding two
sentences do not apply to statements or omissions from the Pricing Disclosure
Package or the Final Offering Memorandum based upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchasers expressly for use therein, as specifically identified in Section 8(e)
hereof.


4

--------------------------------------------------------------------------------

          (c)     The portions of the Company’s Proxy Statement (the “Proxy
Statement”), the Company’s Form 10-K for the year ended December 31, 2005 (“Form
10-K”), the Company’s Form 10-Q for the quarter ended March 31, 2006 (“Form
10-Q”) and the Company’s Forms 8-K filed on May 9, 2006, May 8, 2006 and May 4,
2006 (“Form 8-K”) incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum do not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Proxy Statement, the Form 10-K, the Form 10-Q and the Forms 8-K,
when they were filed with the Commission, conformed in all material respects to
the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder.


          (d)     The Company and each of its subsidiaries (as defined in
Section 17 hereof) have been duly organized, are validly existing and are in
good standing under the laws of their respective jurisdictions of organization,
are duly qualified to do business and are in good standing in each jurisdiction
in which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, except where the failure to
be so qualified or in good standing could not, in the aggregate, reasonably be
expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, business or
prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). The Company and each of its subsidiaries have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Exhibit 21 to the Company’s Annual Report on Form
10-K for the most recent fiscal year. None of the subsidiaries of the Company,
other than Hanger Prosthetics & Orthotics, Inc., Hanger Prosthetics & Orthotics
West, Inc., Hanger Prosthetics & Orthotics East, Inc. and Southern Prosthetic
Supply, Inc., is a “significant subsidiary,” as such term is defined in Rule 405
under the Securities Act.


          (e)     The Company has an authorized capitalization as set forth in
the Pricing Disclosure Package and the Final Offering Memorandum, and all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable; and all of the
issued shares of capital stock of each subsidiary of the Company have been duly
and validly authorized and issued and are fully paid and non-assessable and,
other than Hanger Europe, N.V., in which the Company has a 60% interest, are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, other than liens encumbrances, equities or
claims contemplated under the New Credit Facility or otherwise described in the
Pricing Disclosure Package and the Final Offering Memorandum or, in the
aggregate, reasonably expected to have a Material Adverse Effect, and none of
such shares of capital stock was issued in violation of preemptive or other
similar rights arising by operation of law, under the charter and bylaws of the
Company or any of its subsidiaries or under any agreement to which the Company
or any of its subsidiaries is a party or otherwise and such shares were issued
in compliance with federal and state securities laws.


5

--------------------------------------------------------------------------------

          (f)     Each of the Company and the Guarantors has all requisite power
and authority to execute, deliver and perform its respective obligations under
this Agreement and each of the other Operative Documents to which it is a party.


          (g)     This Agreement has been duly and validly authorized, executed
and delivered by the Company and the Guarantors.


          (h)     The Registration Rights Agreement has been duly and validly
authorized by the Company and each of the Guarantors, and when duly executed by
the proper officers of the Company and each of the Guarantors (assuming due
execution and delivery by the Initial Purchasers) and delivered by the Company
and each of the Guarantors, will constitute a legal, valid and binding agreement
of the Company and each of the Guarantors, enforceable against the Company and
each of the Guarantors in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity), and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto.


          (i)     The Indenture has been duly and validly authorized by the
Company and each of the Guarantors, and when duly executed by the proper
officers of the Company and each of the Guarantors (assuming due execution and
delivery by the Trustee) and delivered by the Company and each of the
Guarantors, will constitute a legal, valid and binding agreement of the Company
and each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity). No
qualification of the Indenture under the Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”), is required in connection with the offer and sale
of the Notes contemplated hereby or in connection with the Exempt Resales. The
Indenture conforms to the requirements of the Trust Indenture Act and the rules
and regulations thereunder applicable to an indenture that is qualified
thereunder.


6

--------------------------------------------------------------------------------

          (j)     The Notes have been duly and validly authorized by the Company
and when duly issued by the Company in accordance with the terms of the
Indenture and, assuming due authentication of the Notes by the Trustee, when
delivered to the Initial Purchasers against payment therefor in accordance with
the terms hereof will have been validly issued and delivered, and will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).


          (k)     The Guarantees have been duly and validly authorized by each
of the Guarantors and when duly endorsed on the Notes in accordance with the
terms of the Indenture and, assuming due authentication of the Notes by the
Trustee, upon delivery to the Initial Purchasers against payment therefor in
accordance with the terms hereof will constitute legal, valid and binding
obligations of each of the Guarantors entitled to the benefits of the Indenture
and enforceable against each of the Guarantors in accordance with their terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).


          (l)     The Exchange Notes have been duly and validly authorized by
the Company and if and when duly issued by the Company in accordance with the
terms of the Indenture and, assuming due authentication of the Exchange Notes by
the Trustee, if and when delivered in accordance with the Registered Exchange
Offer contemplated by the Registration Rights Agreement, will constitute legal,
valid and binding obligations of the Company entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).


          (m)     The guarantees of the Exchange Notes (the “Exchange Note
Guarantees”) have been duly and validly authorized by each of the Guarantors and
if and when duly endorsed on the Exchange Notes in accordance with the terms of
the Indenture and, assuming due authentication of the Exchange Notes by the
Trustee, if and when the Exchange Notes are delivered in accordance with the
Registered Exchange Offer contemplated by the Registration Rights Agreement,
will constitute legal, valid and binding obligations of each of the Guarantors
entitled to the benefits of the Indenture and enforceable against each of the
Guarantors in accordance with their terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).


7

--------------------------------------------------------------------------------

          (n)     The Company and the Guarantors have all requisite corporate
power and authority to enter into (A) the New Credit Facility and (B) any and
all other agreements and instruments ancillary to or entered into in connection
with the transaction contemplated by the New Credit Facility (items (A) and (B)
are referred to collectively as the “Credit Documents”).


          (o)     Each of the New Credit Facility and the other Credit Documents
have been duly and validly authorized by the Company and the Guarantors and,
when duly and validly executed and delivered by the Company and the Guarantors
(assuming due authorization, execution and delivery by the other parties
thereto), will constitute a legal, valid and binding agreement of each of the
Company and the Guarantors, enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity). Prior to
the initial borrowing of approximately $230 million, the Company will have at
least $305.0 million of borrowings available to it under the New Credit Facility
after the Closing of the sale of the Notes, the receipt by the Company of the
proceeds therefrom and the application of such proceeds as described under the
caption “Use of Proceeds” in the Pricing Disclosure Package and the Final
Offering Memorandum. All representations and warranties being made by the
Company in the New Credit Facility and the other Credit Documents are true and
correct in all material respects as of the date hereof.


          (p)     The Preferred Stock Purchase Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).


          (q)     The Indenture, the Notes, the Guarantees, the Registration
Rights Agreement, the Credit Documents, the Preferred Stock Purchase Agreement
and the terms of the sale of the Series A Convertible Preferred Stock conform in
all material respects to the descriptions thereof in the Pricing Disclosure
Package and the Final Offering Memorandum.


8

--------------------------------------------------------------------------------

          (r)     The execution, delivery and performance of this Agreement, the
other Operative Documents, the New Credit Facility, the other Credit Documents
and the Preferred Stock Purchase Agreement by the Company and the Guarantors, as
applicable, and the consummation of the Transactions will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement, license or instrument to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, nor will such actions result in any
violation of the provisions of the charter or bylaws of the Company or any of
its subsidiaries or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets; and except as may be required
in connection with (1) the registration of the Notes, the Exchange Notes, the
Guarantees and/or the Exchange Note Guarantees under the Securities Act in
accordance with the Registration Rights Agreement, (2) qualification of the
Indenture under the Trust Indenture Act and (3) compliance with the securities
or Blue Sky laws of various jurisdictions, no consent, approval, authorization
or order of, or filing or registration with, any such court or governmental
agency or body is required for (i) the execution, delivery and performance of
this Agreement by the Company, any of the other Operative Documents, the New
Credit Facility and the other Credit Documents or the Preferred Stock Purchase
Agreement, (ii) the execution, delivery and performance by the Guarantors of
this Agreement, any of the other Operative Documents or the New Credit Facility
and the other Credit Documents and (iii) the consummation of the Transactions.


          (s)     The consolidated financial statements (including the related
notes and supporting schedules) included in the Pricing Disclosure Package and
the Final Offering Memorandum comply as to form in all material respects with
the requirements of Regulation S-X under the Securities Act and present fairly
the financial condition and results of operations and cash flows of the entities
purported to be shown thereby, at the dates and for the periods indicated, and
have been prepared in conformity with generally accepted accounting principals
applied on a consistent basis throughout the periods involved. The other
financial data, selected pro forma ratios, operating data and statistical
information and data included in the Pricing Disclosure Package and the Final
Offering Memorandum is presented fairly and has been prepared on a basis
consistent with such financial statements and the books and records of the
Company.


          (t)     Except as set forth in the Pricing Disclosure Package and the
Final Offering Memorandum, there are no legal or governmental proceedings
pending to which the Company or any of its subsidiaries is a party or of which
any property or assets of the Company or any of its subsidiaries is the subject
which, if determined adversely to the Company or any of its subsidiaries, might
have a Material Adverse Effect, and to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
others.


          (u)     Except as set forth in the Pricing Disclosure Package and the
Final Offering Memorandum, there are no contracts, agreements or understandings
between the Company and/or the Guarantors and any person granting such person
the right to require the Company or the Guarantors to file a registration
statement under the Securities Act with respect to any securities of the Company
or the Guarantors owned or to be owned by such person or to require the Company
or the Guarantors to include such securities in the securities to be registered
pursuant to the Exchange Offer Registration Statement or the Shelf Registration
Statement or in any securities registered or to be registered pursuant to any
other registration statement filed by or required to be filed by the Company or
the Guarantors under the Securities Act.


9

--------------------------------------------------------------------------------

          (v)     Except as disclosed in the Pricing Disclosure Package and the
Final Offering Memorandum, since the date of the latest audited consolidated
financial statements of the Company included in the Pricing Disclosure Package
and the Final Offering Memorandum, none of the Company, any Guarantor or any of
the other subsidiaries of the Company has incurred any liability or obligation,
direct or contingent, or entered into any transaction, in each case not in the
ordinary course of business, that is material to the Company, any Guarantor or
any of the other subsidiaries of the Company, taken as a whole, and there has
not occurred, to the knowledge of the Company and the Guarantors, any
development or event involving a Material Adverse Effect (as defined below) and,
except as disclosed in or contemplated by the Pricing Disclosure Package and the
Final Offering Memorandum, there has been no (i) dividend or distribution of any
kind declared, paid or made by the Company or its affiliates on any class of its
respective capital stock, (ii) issuance of securities by the Company or its
affiliates (other than the Notes and the Guarantees offered thereby or pursuant
to an issuance by the Company or its affiliates of options to purchase the
capital stock of the Company or its affiliates) or (iii) material increase in
short-term or long-term debt of the Company or the Guarantors.


          (w)     The Company is subject to and in full compliance with the
reporting requirements of Section 13 or 15(d) of the Exchange Act. All reports
filed by the Company with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act comply as to form with the Exchange Act and the rules and
regulations of the Commission thereunder and when filed did not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.


          (x)     The Company and each Guarantor (i) makes and keeps accurate
books and records and (ii) maintains and has maintained effective internal
control over financial reporting as defined in Rule 13a-15 under the Exchange
Act and a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of the Company’s financial statements in
conformity with accounting principles generally accepted in the United States
and to maintain accountability for its assets, (C) access to the Company’s
assets is permitted only in accordance with management’s general or specific
authorization and (D) the recorded accountability for the Company’s assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.


          (y)     The Company and each Guarantor has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Company and its
subsidiaries in the reports they file or submit under the Exchange Act is
accumulated and communicated to the management of the Company and its
subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.


10

--------------------------------------------------------------------------------

          (z)     Since the date of the most recent balance sheet of the Company
and its consolidated subsidiaries reviewed or audited by PricewaterhouseCoopers
LLP, (i) the Company has not been advised of (A) any significant deficiencies in
the design or operation of internal controls that could adversely affect the
ability of the Company and each of its subsidiaries to record, process,
summarize and report financial data, or any material weaknesses in internal
controls and (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Company and each of its subsidiaries, and (ii) since that date, there have been
no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.


          (aa)     PricewaterhouseCoopers LLP, who have certified certain
financial statements of the Company, whose report appears in the Pricing
Disclosure Package and the Final Offering Memorandum and who have delivered the
initial letter referred to in Section 7(j) hereof, are independent public
accountants as required by the Securities Act and the rules and regulations
promulgated thereunder.


          (bb)     The statistical and market-related data included in the
Pricing Disclosure Package and the Final Offering Memorandum are based on or
derived from sources from which the Company and the subsidiaries believe to be
reliable and accurate in all material respects.


          (cc)     There is and has been no failure on the part of the Company
and any of the Company’s directors or officers, in their capacities as such, to
comply with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.


          (dd)     Each of the Company and its subsidiaries has such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own its properties and to conduct its
businesses in the manner described in the Pricing Disclosure Package and the
Final Offering Memorandum, except as disclosed in or specifically contemplated
by the Pricing Disclosure Package and the Final Offering Memorandum; each of the
Company and its subsidiaries has fulfilled and performed in all material
respects, all of its material obligations with respect to the Permits, and no
event has occurred which allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other material impairment of
the rights of the holder of any such Permit, except as disclosed in, or
specifically contemplated by, the Pricing Disclosure Package and the Final
Offering Memorandum; and, except as disclosed in, or specifically contemplated
by, the Pricing Disclosure Package and the Final Offering Memorandum, none of
the Permits contains any restriction that is materially burdensome (other than
such burdens as are common or customary to such Permits) to any of the Company
or its subsidiaries.


11

--------------------------------------------------------------------------------

          (ee)     The Company and each of its subsidiaries carry, or are
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries.


          (ff)     No subsidiary of the Company is currently prohibited,
directly or indirectly, from paying any dividends to the Company, from making
any other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s property or assets to the Company or any
other subsidiary of the Company.


          (gg)     The Company and each of its subsidiaries own or possess
adequate rights to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights and licenses necessary for the conduct of their respective businesses
and have no reason to believe that the conduct of their respective businesses
will conflict with, and have not received any notice of any claim of conflict
with, any such rights of others, and the Company and the Guarantors are not
aware of any pending or threatened claim to the contrary or any pending or
threatened challenge by any other person to the rights of the Company and its
subsidiaries with respect to the foregoing which, if determined adversely to any
of the Company or its subsidiaries, would have a Material Adverse Effect.


          (hh)     There are no contracts or other documents which would be
required to be described in a prospectus included in or filed as an exhibit to a
registration statement on Form S-1 under the Securities Act that have not been
described in the Pricing Disclosure Package and the Final Offering Memorandum or
filed with the Commission.


          (ii)     No relationship, direct or indirect, exists between or among
the Company, the Guarantors or any other subsidiary of the Company on the one
hand, and the directors, officers, shareholders, customers or suppliers of the
Company or its subsidiaries on the other hand, which would be required to be
described in a prospectus included in a registration statement on Form S-1 under
the Securities Act that is not described in the Pricing Disclosure Package and
the Final Offering Memorandum.


          (jj)     No labor disturbance by the employees of the Company or any
of its subsidiaries exists or, to the knowledge of the Company, is imminent
which might be expected to have a Material Adverse Effect.


12

--------------------------------------------------------------------------------

          (kk)     The Company and its subsidiaries is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company or its subsidiaries would have any liability; the
Company and its subsidiaries has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company or its subsidiaries would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification; and the Company and its subsidiaries
have not incurred any unpaid liability to the Pension Benefit Guaranty
Corporation (other than for payment of premiums in the ordinary course of
business.


          (ll)     The Company and each of its subsidiaries have filed all
federal, state and local income and franchise tax returns required to be filed
through the date hereof and paid all taxes due thereon, and no tax deficiency
has been determined adversely to the Company or any of its subsidiaries, nor
does the Company have any knowledge of any tax deficiency which, if determined
adversely to the Company or any of its subsidiaries, might have a Material
Adverse Effect.


          (mm)     Neither the Company nor any of its subsidiaries (i) is in
violation of its charter, bylaws or other organizational documents, (ii) is in
default in any material respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any material
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation in any material respect
of any law, ordinance, governmental rule, regulation or court decree to which it
or its property or assets may be subject or has failed to obtain any material
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business.


          (nn)     Neither the Company nor any of its subsidiaries, nor any
director, officer, agent, employee or other person associated with or acting on
behalf of the Company or any of its subsidiaries, has used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.


13

--------------------------------------------------------------------------------

          (oo)     There has been no storage, disposal, generation, manufacture,
refinement, transportation, handling or treatment of toxic wastes, medical
wastes, hazardous wastes or hazardous substances by the Company or any of its
subsidiaries (or, to the knowledge of the Company, any of its predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or its subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have, or could not be reasonably likely to have, singularly or
in the aggregate with all such violations and remedial actions, a Material
Adverse Effect; there has been no material spill, discharge, leak, emission,
injection, escape, dumping or release of any kind onto such property or into the
environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the Company
or any of its subsidiaries or with respect to which the Company or any of its
subsidiaries have knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which would not have or would
not be reasonably likely to have, singularly or in the aggregate with all such
spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a Material Adverse Effect; and the terms “hazardous wastes”, “toxic
wastes”, “hazardous substances” and “medical wastes” shall have the meanings
specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.


          (pp)     Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.


          (qq)     No default or event of default with respect to any
Indebtedness (as such term is defined in the Indenture) will exist as a result
of the execution and delivery of this Agreement, the other Operative Documents
or the Credit Documents or the consummation of the Transactions and each of the
Company and its subsidiaries has duly performed or observed all material
obligations, agreements, covenants or conditions contained in any contract,
indenture, mortgage, agreement or instrument relating to any Indebtedness.


          (rr)     The Company and each of its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case, free and clear of
all liens, encumbrances and defects except such as are described in the Pricing
Disclosure Package and the Final Offering Memorandum or such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; and all assets held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases,
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such assets by the Company and its subsidiaries.


14

--------------------------------------------------------------------------------

          (ss)     Immediately after the consummation of the Transactions, the
fair value and present fair saleable value of the assets of the Company and each
of its subsidiaries (each on a consolidated basis) will exceed the sum of its
stated liabilities and identified contingent liabilities; none of the Company
nor any of its subsidiaries (each on a consolidated basis) is, nor will any of
the Company or any of its subsidiaries (each on a consolidated basis) be, after
giving effect to the execution, delivery and performance of this Agreement and
the other Operative Documents and the New Credit Facility and the other Credit
Documents and the consummation of the Transactions, (A) left with unreasonably
small capital with which to carry on its business as it is proposed to be
conducted, (B) unable to pay its debts (contingent or otherwise) as they mature
or (C) otherwise insolvent.


          (tt)     Neither the Company nor any subsidiary is, or, as of the
Closing Date (as defined below) after giving effect to the Transactions and the
application of the proceeds as described in the Pricing Disclosure Package and
the Final Offering Memorandum under the section entitled “Use of Proceeds,” will
be, an “investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the rules
and regulations of the Commission thereunder.


          (uu)     Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any other person who has a controlling interest in the
Company or any of its subsidiaries or who is an officer, director, agent or
managing employee of the Company or its subsidiaries (1) has engaged in any
activities which are cause for criminal or material civil penalties and/or
mandatory or permissive exclusion from Medicare or Medicaid, under Section
1320a-7, 1320a-7a, 1320a-7b, or 1395nn of Title 42 of the United States Code,
the federal TRICARE statute, the Federal False Claims Act 31 U.S.C. §3729-3733,
or the regulations promulgated thereunder; (2) has had a material civil monetary
penalty assessed against it under Section 1128A of the Social Security Act
(“SSA”); (3) has been excluded from enrollment under the Medicare program or a
Federal Health Care Program (as that term is defined in SSA Section 1128(B)(f))
(if enrolled in such program); or (4) has been convicted (as that term is
defined in 42 C.F.R. §1001.2) of any of the categories of offenses described in
SSA Section 1128(a) and (b)(1), (2) and (3).


          (vv)     The Company is in compliance in all material respects with
all presently applicable provisions of the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”).


          (ww)     Neither the Company nor any other affiliate (as defined in
Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)) of the
Company has directly, or through any agent (provided that no representation is
made as to the Initial Purchasers or any person acting on their behalf), (i)
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act) which is or could be
integrated with the offering and sale of the Notes and the Guarantees in a
manner that would require the registration of the Notes and the Guarantees under
the Securities Act or (ii) engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D, including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine, or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) in connection with the offering of
the Notes and the Guarantees. Neither the Company nor any Guarantor has offered,
sold or issued any securities, or securities that are convertible into other
securities, with terms that are substantially similar to the Notes and the
Guarantees during the six-month period preceding the date of the Final Offering
Memorandum, including any sales pursuant to Section 4(2) of the Securities Act
or Regulation D or Regulation S under the Securities Act.


15

--------------------------------------------------------------------------------

          (xx)     Each of the Pricing Disclosure Package and the Final Offering
Memorandum and each amendment or supplement thereto, as of its date, contains
the information specified in, and meets the requirements of, Rule 144A(d)(4)
under the Securities Act.


          (yy)     Neither the Company nor any Guarantor has distributed and,
prior to the later to occur of the Closing Date and completion of the
distribution of the Notes and the Guarantees, will not distribute any offering
material in connection with the offering and sale of the Notes other than the
Pricing Disclosure Package and the Final Offering Memorandum.


          (zz)     When issued and delivered pursuant to this Agreement, the
Notes and the Guarantees will not be of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as securities of the Company or the
Guarantors that are listed on a national securities exchange registered under
Section 6 of the Exchange Act or that are quoted in a U.S. automated
inter-dealer quotation system.


          (aaa)     Assuming (i) that your representations and warranties in
Section 2 of this Agreement are true, (ii) compliance by you with the covenants
set forth herein and (iii) that each of the Eligible Purchasers is a QIB or a
person who acquires the Notes and the Guarantees outside the United States in an
“offshore transaction” and is not a “U.S. person” (within the meaning of Rule
904 of Regulation S), it is not necessary in connection with the purchase of the
Notes and the Guarantees and the offer and initial resale of the Notes and the
Guarantees by you in the manner contemplated by this Agreement, the Pricing
Disclosure Package and the Final Offering Memorandum, to register the Notes and
the Guarantees under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.


          (bbb)     None of the Company, any Guarantor or any of their
affiliates or any person acting on their behalf has engaged or will engage in
any directed selling efforts within the meaning of Rule 902(b) of Regulation S
with respect to the Notes, and the Company, the Guarantors and their other
affiliates and all persons acting on their behalf have complied with and will
comply with the offering restrictions requirements of Regulation S in connection
with the offering of the Notes outside of the United States and in connection
therewith, the Pricing Disclosure Package and the Final Offering Memorandum will
contain the disclosure required by Rule 902(h). The sales of the Notes pursuant
to Regulation S are not part of a plan or scheme to evade the registration
provision of the Securities Act.


16

--------------------------------------------------------------------------------

          (ccc)     The Notes sold by the Company in reliance on Regulation S
will be represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903(c)(3) of the Securities Act and only
upon certification of beneficial ownership of such Notes by non-U.S. persons or
U.S. persons who purchased such Notes in transactions that were exempt from the
registration requirements of the Securities Act.


          (ddd)     Neither the Company nor any of its subsidiaries has taken or
will take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Notes and the Guarantees to
facilitate the sale or resale of the Notes and the Guarantees.


          (eee)     No “nationally recognized statistical rating organization”
as such term is defined for purposes of Rule 436(g)(2) under the Securities Act
(i) has imposed (or has informed the Company that it is considering imposing)
any condition (financial or otherwise) on the Company’s retaining any rating
assigned as of the date hereof to the Company or any of their respective
securities or (ii) has indicated to the Company that it is considering (A) the
downgrading, suspension or withdrawal of, or any review for a possible change
that does not indicate the direction of the possible change in, any rating so
assigned or (B) any negative change in the outlook for any rating of the
Company.


          (fff)     The Company has not taken, and will not take, any action
that might cause this Agreement or the issuance or sale of the Notes and the
Guarantees to violate Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R.
Part 221) or Regulation X (12 C.F.R. Part 224) of the Board of Governors of the
Federal Reserve System.


          (ggg)     The Company and each Guarantor understands that the Initial
Purchasers and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Section 7 hereof, counsel to the Company and counsel to
the Initial Purchasers, will rely upon the accuracy and truth of the foregoing
representations and hereby consents to such reliance. Any certificate signed by
an officer of the Company or any Guarantor and delivered to the Initial
Purchasers or counsel to the Initial Purchasers in connection with the issuance
of the Notes shall be deemed to be a representation and warranty by the Company
and such Guarantors, as to matters covered thereby, to each Initial Purchaser.


        SECTION 2. Representations, Warranties and Agreements of the Initial
Purchasers. Each of the Initial Purchasers, severally and not jointly,
represents and warrants to, and agrees with, the Company and the Guarantors,
that:

          (a)     Such Initial Purchaser is a QIB with such knowledge and
experience in financial and business matters as are necessary in order to
evaluate the merits and risks of an investment in the Notes and the Guarantees.


17

--------------------------------------------------------------------------------

          (b)     Such Initial Purchaser (i) is not acquiring the Notes and the
Guarantees with a view to any distribution thereof or with any present intention
of offering or selling any of the Notes and the Guarantees in a transaction that
would violate the Securities Act or any state securities laws or any other
applicable jurisdiction; (ii) in connection with the Exempt Resales, will
solicit offers to buy the Notes and the Guarantees only from, and will offer to
sell the Notes and the Guarantees only to, the Eligible Purchasers in accordance
with this Agreement and on the terms contemplated by the Pricing Disclosure
Package and the Final Offering Memorandum; and (iii) will not offer or sell the
Notes and the Guarantees, nor has it offered or sold the Notes and the
Guarantees by, or otherwise engaged in, any form of general solicitation in
connection with the offering of the Notes and the Guarantees.


          (c)     The Notes and the Guarantees have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except in
accordance with Regulation S under the Securities Act or pursuant to an
exemption from the registration requirements of the Securities Act. Such Initial
Purchaser represents that it has not offered, sold or delivered the Notes and
the Guarantees, and will not offer, sell or deliver the Notes and the Guarantees
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Notes and the
Guarantees and the Closing Date (such period, the “Distribution Compliance
Period”), within the United States or to, or for the account or benefit of U.S.
persons, except in accordance with Rule 144A under the Securities Act.
Accordingly, such Initial Purchaser represents and agrees that neither it, its
affiliates nor any persons acting on its behalf have engaged or will engage in
any directed selling efforts within the meaning of Rule 902(c) of Regulation S
with respect to the Notes and the Guarantees, and its affiliates and all persons
acting on its behalf have complied and will comply with the offering
restrictions requirements of Regulation S.


          (d)     Such Initial Purchaser agrees that, at or prior to
confirmation of a sale of Notes and Guarantees (other than a sale pursuant to
Rule 144A), it will have sent to each distributor, dealer or person receiving a
selling concession, fee or other remuneration that purchases Notes and
Guarantees from them during the Distribution Compliance Period a confirmation or
notice substantially to the following effect:


  “The Notes covered hereby have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) and may not be offered and sold within
the United States or to, or for the account or benefit of, U.S. persons (i) as
part of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering or the closing date, except in either
case in accordance with Regulation S (or Rule 144A if available) under the
Securities Act, and in connection with any subsequent sale by you of the Notes
covered hereby in reliance on Regulation S during the period referred to above
to any distributor, dealer or person receiving a selling concession, fee or
other remuneration, you must deliver a notice substantially to the foregoing
effect. Terms used above have the meanings assigned to them in Regulation S.”


18

--------------------------------------------------------------------------------

          (e)     All offers and sales of the Notes and the Guarantees by such
Initial Purchaser pursuant to Regulation S are and will be “offshore
transactions” within the meaning of Regulation S and are not and will not be
part of a plan or scheme to evade the registration provisions of the Securities
Act.


          (f)     Such Initial Purchaser understands that the Company and, for
purposes of the opinions to be delivered to you pursuant to Section 7 hereof,
counsel to the Company and counsel to the Initial Purchasers, will rely upon the
accuracy and truth of the foregoing representations and hereby consents to such
reliance.


        The terms used in this Section 2 that have meanings assigned to them in
Regulation S are used herein as so defined.

        SECTION 3. Purchase of the Notes and the Guarantees by the Initial
Purchasers. On the basis of the representations and warranties contained in, and
subject to the terms and conditions of, this Agreement, the Company agrees to
sell the Notes (and cause the Guarantors to issue the Guarantees) to the several
Initial Purchasers and each of the Initial Purchasers, severally and not
jointly, agrees to purchase the amount of Notes set opposite that Initial
Purchaser’s name in Schedule I hereto. Each Initial Purchaser will purchase such
aggregate principal amount of Notes at an aggregate purchase price equal to
97.50% of the principal amount thereof (the “Purchase Price”).

        The Company shall not be obligated to deliver any of the Notes to be
delivered on the Closing Date (as defined below), except upon payment for all
the Notes and the Guarantees to be purchased on the Closing Date as provided
herein.

        SECTION 4. Delivery of and Payment for the Notes and the Guarantees.

          (a)     Delivery of and payment for the Notes and the Guarantees shall
be made at the office of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
New York 10153, at 9:00 A.M., New York City time, on the third full business day
following the date of this Agreement or at such other date or place as shall be
determined by agreement between Lehman Brothers and the Company. This date and
time are sometimes referred to as the “Closing Date.”


          (b)     On the Closing Date, one or more Notes in definitive form,
registered in the name of Cede & Co., as nominee of The Depository Trust Company
(“DTC”), having an aggregate principal amount corresponding to the aggregate
principal amount of Notes sold pursuant to Eligible Resales (collectively, the
“Global Notes”), shall be delivered by the Company to the Initial Purchasers
against payment by the Initial Purchasers of the purchase price thereof by wire
transfer of immediately available funds as the Company may direct by written
notice delivered to you no later than two business days prior to the Closing
Date. The Global Notes in definitive form shall be made available to the Initial
Purchasers for inspection not later than 2:00 p.m. on the business day prior to
the Closing Date.


        SECTION 5. Further Agreements of the Company and the Guarantors. The
Company and the Guarantors, jointly and severally, agree with the Initial
Purchasers:

19

--------------------------------------------------------------------------------

          (a)     To advise you promptly and, if requested by you, to confirm
such advice in writing, of the issuance by the Commission or any state
securities commission of any stop order suspending the qualification or
exemption from qualification of the Notes and the Guarantees for offering or
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose by the Commission or any state securities commission or other
regulatory authority. The Company shall use all reasonable efforts to prevent
the issuance of any stop order or order suspending the qualification or
exemption of the Notes and the Guarantees under any state securities or Blue Sky
laws and, if at any time any state securities commission shall issue any stop
order suspending the qualification or exemption of the Notes and the Guarantees
under any state securities or Blue Sky laws, the Company shall use all
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time.


          (b)     To furnish to you without charge, as many copies of each
document comprising a part of the Pricing Disclosure Package and any amendments
or supplements thereto and the Final Offering Memorandum as you may reasonably
request. The Company consents to the use of the Pricing Disclosure Package and
the Final Offering Memorandum, and any amendments and supplements thereto
required pursuant to this Agreement, by you in connection with the Exempt
Resales that are in compliance with this Agreement.


          (c)     Not to amend or supplement the Pricing Disclosure Package or
the Final Offering Memorandum prior to the Closing Date or during the period
referred to in (d) below, unless you shall previously have been advised of, and
shall not have reasonably objected to, such amendment or supplement within a
reasonable time, but in any event not longer than three days after being
furnished a copy of such amendment or supplement; provided, however, that prior
to the completion of the distribution of the Notes by the Initial Purchasers (as
determined by the Initial Purchasers, but in any event through the Closing
Date), the Company will not file any document under the Exchange Act that is
incorporated by reference in the Pricing Disclosure Package or the Final
Offering Memorandum unless, prior to such proposed filing, the Company has
furnished the Initial Purchasers with a copy of such document for their review
and the Initial Purchasers have not reasonably objected to the filing of such
document. The Company shall promptly prepare, upon any reasonable request by
you, any amendment or supplement to the Pricing Disclosure Package or the Final
Offering Memorandum that may be necessary or advisable in connection with Exempt
Resales. The Company shall promptly advise you when any document filed under the
Exchange Act that is incorporated by reference in the Pricing Disclosure Package
or the Final Offering Memorandum shall have been filed with the Commission.


          (d)     If at any time following the issuance of any document included
in the Pricing Disclosure Package or the Final Offering Memorandum and prior to
the completion of the distribution of the Notes by the Initial Purchasers (as
determined by the Initial Purchasers, but in event through the Closing Date),
there occurs an event or development as a result of which such documents
included or would include any untrue statement of a material fact or omitted or
would omit to state any material fact necessary to make the statements therein,
in light of the circumstances prevailing at that subsequent time, not
misleading, or if it should be necessary to amend or supplement the Pricing
Disclosure Package or the Final Offering Memorandum to comply with applicable
law, the Company promptly will (i) notify the Initial Purchasers of any such
event; (ii) subject to the requirements of paragraph (c) of this Section 5,
prepare an amendment or supplement that will correct such statement or omission
or effect such compliance; and (iii) supply any supplemented or amended Pricing
Disclosure Package or Final Offering Memorandum to the Initial Purchasers and
counsel for the Initial Purchasers without charge in such quantities as you may
reasonably request. Clause (i) of the first section of this paragraph (d) does
not apply to statements in or omission from any document in the Pricing
Disclosure Package or the Final Offering Memorandum in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchasers specifically for use therein, which information consists solely of
the information contained in Section 8(e).


20

--------------------------------------------------------------------------------

          (e)     If, in connection with any Exempt Resales or market making
transactions after the date of this Agreement and prior to the consummation of
the Registered Exchange Offer, any event shall occur or information becomes
known that, in the judgment of the Company or in your judgment or the judgment
of counsel to you, makes any statement of a material fact in the Pricing
Disclosure Package and the Final Offering Memorandum untrue or that requires the
making of any additions to or changes in the Pricing Disclosure Package and the
Final Offering Memorandum in order to make the statements in the Pricing
Disclosure Package and the Final Offering Memorandum, in the light of the
circumstances at the time that the Pricing Disclosure Package and the Final
Offering Memorandum is delivered to prospective Eligible Purchasers, not
misleading, or if it is necessary to amend or supplement the Pricing Disclosure
Package and the Final Offering Memorandum to comply with applicable law, the
Company will promptly notify you of such event and prepare an appropriate
amendment or supplement to the Pricing Disclosure Package and the Final Offering
Memorandum so that, at the time that the Pricing Disclosure Package and the
Final Offering Memorandum is delivered to prospective Eligible Purchasers, (i)
the statements in the Pricing Disclosure Package and the Final Offering
Memorandum as amended or supplemented, in the light of the circumstances under
which they were made, will not be misleading and (ii) the Pricing Disclosure
Package and the Final Offering Memorandum will comply with applicable law.


          (f)     Promptly from time to time to take such action as you may
reasonably request to qualify the Notes and the Guarantees for offering and sale
under the state securities or Blue Sky laws of such jurisdictions as you may
request (provided, however, that the Company and the Guarantors shall not be
obligated to qualify as a foreign corporation in any jurisdiction in which they
are not now so qualified or to take any action that would subject them to
general consent to service of process in any jurisdiction in which it is not now
so subject) and to comply with such laws so as to permit the continuance of
sales and dealings therein in such jurisdictions for as long as may be necessary
to complete the distribution of the Notes and the Guarantees.


21

--------------------------------------------------------------------------------

          (g)     To use all best efforts to do and perform all things required
to be done and performed under this Agreement by them prior to or after the
Closing Date and to satisfy all conditions precedent on its part to the delivery
of the Notes and the Guarantees.


          (h)     Except as contemplated in the Registration Rights Agreement,
not to sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in the Securities Act) that would be
integrated with the sale of the Notes and the Guarantees in a manner that would
require the registration under the Securities Act of the sale to you or the
Eligible Purchasers of the Notes and the Guarantees.


          (i)     During the period of two years after the Closing Date, not to,
and to not permit any of their affiliates to, resell any of the Notes that
constitute “restricted securities” under Rule 144 under the Securities Act that
have been acquired by any of them.


          (j)     Not to, and to not permit any of its affiliates or any person
acting on its or their behalf to, engage in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offering of the Notes and the Guarantees.


          (k)     Not to, and to not permit any of its affiliates or any person
acting on its or their behalf to, engage in any directed selling efforts within
the meaning of Rule 902(b) of Regulation S with respect to the Notes, and to,
and require its affiliates or any person acting on its or their behalf to,
comply with the offering restrictions requirements of Regulation S in connection
with the offering of the Notes and the Guarantees outside of the United States.


          (l)     Not to, and to not permit any of their subsidiaries or
affiliates to take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of the Notes and the
Guarantees to facilitate the sale or resale of the Notes and the Guarantees.


          (m)     For so long as any Notes remain outstanding and during any
period in which the Company or the Guarantors are not subject to Section 13 or
15(d) of the Exchange Act, to make available to any registered holder or
beneficial owner of the Notes in connection with any sale thereof and any
prospective purchaser of the Notes from such registered holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act.


          (n)     To use its best efforts to cause the Notes to be eligible for
trading in The PORTAL® Market (“PORTAL”), a subsidiary of The Nasdaq Stock
Market, Inc., and to permit the Notes to be eligible for clearance and
settlement through DTC.


          (o)     To apply the net proceeds from the sale of the Notes as set
forth in the Pricing Disclosure Package and the Final Offering Memorandum under
the section entitled “Use of Proceeds.”


22

--------------------------------------------------------------------------------

          (p)     To take such steps as shall be necessary to ensure that none
of the Company nor any subsidiary of the Company shall become an “investment
company” within the meaning of such term under the Investment Company Act and
the rules and regulations of the Commission thereunder.


          (q)     Except for borrowings under the New Credit Facility, for a
period of 180 days from the date of the Final Offering Memorandum, not to,
directly or indirectly, sell, contract to sell, grant any option to purchase,
issue any instrument convertible into or exchangeable for, or otherwise transfer
or dispose of, any debt securities of the Company or any of its subsidiaries in
a public or private offering for cash having a maturity of more than one year
from the date of issue of such securities, except (i) for the Exchange Notes and
the Exchange Note Guarantees in connection with the Exchange Offer or (ii) with
the prior consent of the Initial Purchasers, which consent shall not be
unreasonably withheld.


          (r)     For so long as any Notes remain outstanding, to furnish to you
copies of all materials furnished by the Company to its shareholders and holders
of Notes and all public reports and all reports and financial statements
furnished by the Company to the principal national securities exchange upon
which the Company’s common stock or the Notes may be listed pursuant to
requirements of or agreements with such exchange or to the Commission pursuant
to the Exchange Act or any rule or regulation of the Commission thereunder.


          (s)     The New Credit Facility shall be executed in substantially the
same forms on the Closing Date as the forms provided to the Initial Purchasers
in accordance with Section 7(l) of this Agreement.


          (t)     Before using, authorizing, approving or referring to any Free
Writing Communication (other than written communications that are listed in
Schedule II hereto and the Final Offering Memorandum), the Company will furnish
to the Initial Purchasers and counsel for the Initial Purchasers a copy of such
written communication for review and will not use, authorize, approve or refer
to any such written communication to which the Initial Purchasers reasonably
object.


        SECTION 6. Expenses. The Company agrees that, whether or not the
transactions contemplated by this Agreement are consummated or this Agreement
becomes effective or is terminated, to pay all costs, expenses, fees and taxes
incident to and in connection with: (i) the preparation, printing, filing and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including, without limitation, financial statements) and all amendments and
supplements thereto (but not, however, legal fees and expenses of your counsel
incurred in connection therewith), (ii) the preparation, printing (including,
without limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, all Blue Sky Memoranda and all other agreements,
memoranda, correspondence and other documents printed and delivered in
connection herewith and with the Exempt Resales (but not, however, legal fees
and expenses of your counsel incurred in connection with any of the foregoing
other than fees of such counsel plus reasonable disbursements incurred in
connection with the preparation, printing and delivery of such Blue Sky
Memoranda), (iii) the issuance and delivery by the Company and the Guarantors of
the Notes and the Guarantees, (iv) the qualification of the Notes for offer and
sale under the securities or Blue Sky laws of the several states (including,
without limitation, the reasonable fees and disbursements of your counsel
relating to such registration or qualification), (v) furnishing such copies of
the Pricing Disclosure Package and the Final Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales, (vi) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof), (vii) the
fees, disbursements and expenses of the Company’s counsel and accountants, the
Trustee and counsel for the Trustee, (viii) all expenses and listing fees in
connection with the application for quotation of the Notes in PORTAL, (ix) the
costs and expenses of the Company relating to investor presentations on any road
show undertaken in connection with the offering of the Notes, including without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and one-half of the cost of any aircraft chartered in connection
with the road show; (x) all fees and expenses (including fees and expenses of
counsel) of the Company in connection with approval of the Notes by DTC for
“book-entry”transfer; and (xi) the performance by the Company and the Guarantors
of their other obligations under this Agreement.

23

--------------------------------------------------------------------------------

        SECTION 7. Conditions of Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy, at
the Applicable Time and the Closing Date, of the representations and warranties
of the Company contained herein, to the performance by the Company of its
obligations hereunder, and to each of the following additional terms and
conditions.

          (a)     The Final Offering Memorandum shall have been printed and
copies distributed to you not later than 9:00 A.M., New York City time, on May
24, 2006, or at such later date and time as you may approve in writing, and no
stop order suspending the qualification or exemption from qualification of the
Notes in any jurisdiction shall have been issued and no proceeding for that
purpose shall have been commenced or shall be pending or threatened.


          (b)     No Initial Purchaser shall have discovered and disclosed to
the Company on or prior to such Closing Date that the Pricing Disclosure Package
or the Final Offering Memorandum or any amendment or supplement thereto contains
an untrue statement of a fact which, in the opinion of Weil, Gotshal & Manges
LLP, counsel for the Initial Purchasers, is material or omits to state a fact
which, in the opinion of such counsel, is material and is required to be stated
therein or is necessary to make the statements therein not misleading.


          (c)     All corporate proceedings and other legal matters incident to
the authorization, form and validity of this Agreement, the other Operative
Documents, the Credit Documents, the Pricing Disclosure Package, the Final
Offering Memorandum, and all other legal matters relating to this Agreement and
the Transactions shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchasers, and the Company shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.


24

--------------------------------------------------------------------------------

          (d)     Foley & Lardner LLP shall have furnished to the Initial
Purchasers its written opinion, as counsel to the Company and the Guarantors,
addressed to the Initial Purchasers and dated as of the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers and its counsel,
substantially in the form attached hereto as Exhibit B.


          (e)     The Initial Purchasers shall have received from Weil, Gotshal
& Manges LLP, counsel for the Initial Purchasers, such opinion or opinions,
dated as of the Closing Date, with respect to the issuance and sale of the Notes
and the Guarantees, the Pricing Disclosure Package, the Final Offering
Memorandum and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents as
they reasonably request for the purpose of enabling them to pass upon such
matters.


          (f)     The sale and initial resale of the Series A Convertible
Preferred Stock, shall have occurred pursuant to the Preferred Stock Purchase
Agreement.


          (g)     Each of the Company, the Guarantors and the Trustee shall have
entered into the Indenture and the Initial Purchasers shall have received
counterparts, conformed as executed, thereof.


          (h)     Each of the Company, the Guarantors and the Initial Purchasers
shall have entered into the Registration Rights Agreement and the Initial
Purchasers shall have received counterparts, conformed as executed, thereof.


          (i)     The Notes shall have been approved for trading in PORTAL and
shall be eligible for clearance and settlement through The Depository Trust
Company.


          (j)     At the Applicable Time, the Initial Purchasers shall have
received from PricewaterhouseCoopers LLP, a letter, in form and substance
satisfactory to the Initial Purchasers, addressed to the Initial Purchasers and
dated the date hereof (i) confirming that they are independent public
accountants within the meaning of the Securities Act and are in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X of the Commission, (ii) stating, as of the
Applicable Time (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Preliminary Offering Memorandum, as of a date not more than three days
prior to the Applicable Time), the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to initial purchasers.


          (k)     With respect to the letter of PricewaterhouseCoopers, LLP,
referred to in the preceding paragraph and delivered to the Initial Purchasers
concurrently with the execution of this Agreement (the “initial letter”), the
Initial Purchasers shall have received a letter (the “bring-down letter”) of
such accountants, addressed to the Initial Purchasers and dated as of the
Closing Date (i) confirming that they are independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the date of the bring-down
letter (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in the
Preliminary Offering Memorandum, as of a date not more than three days prior to
the date of the bring-down letter), the conclusions and findings of such firm
with respect to the financial information and other matters covered by the
initial letter and (iii) confirming in all material respects the conclusions and
findings set forth in the initial letter.


25

--------------------------------------------------------------------------------

          (l)     The Initial Purchasers shall have received a copy of the
Credit Documents with all schedules, exhibits and amendments thereto, certified
by an executive officer of the Company as a true, correct and complete copy as
of the Closing Date.


          (m)     The Initial Purchasers shall have received (i) a certificate
from the Company, dated the Closing Date, signed by its Chairman of the Board or
President and its Chief Financial Officer or Treasurer and (ii) a certificate
from each Guarantor, dated as of the Closing Date, signed by its Chairman of the
Board or President stating, as applicable, that:


          (A)     The representations and warranties of the Company and the
Guarantors, as applicable, are true and correct as if made on and as of the
Closing Date (other than to the extent any such representation or warranty is
made expressly to a certain date), and the Company and the Guarantors, as
applicable, have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder, to the extent a
party thereto, at or prior to the Closing Date;


          (B)     As of the Closing Date, since the date hereof or since the
date of the most recent financial statements in the Pricing Disclosure Package
and the Final Offering Memorandum, except as described in the Pricing Disclosure
Package and the Final Offering Memorandum, no event or events have occurred, nor
has any information become known that, individually or in the aggregate, would
have a material adverse effect on the consolidated financial position,
shareholders’ equity, results of operation, business or prospects of the Company
and its subsidiaries;


          (C)     They have carefully examined the Pricing Disclosure Package
and the Final Offering Memorandum and, in their opinion the Pricing Disclosure
Package and the Final Offering Memorandum, as of their respective dates, did
not, and the Pricing Disclosure Package and the Final Offering Memorandum, as of
the Closing Date, does not include any untrue statement of a material fact and
did not omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and since the date of the Pricing Disclosure
Package and the Final Offering Memorandum, no event has occurred which should
have been set forth in a supplement or amendment to the Pricing Disclosure
Package and the Final Offering Memorandum; and


26

--------------------------------------------------------------------------------

          (D)     The issuance and sale of the Notes and Guarantees by the
Company and the Guarantors hereunder has not been enjoined (temporarily or
permanently) by any court or governmental body or agency.


          (n)     (i) Neither the Company nor any of its subsidiaries shall have
sustained since the date of the latest audited financial statements included in
the Pricing Disclosure Package and the Final Offering Memorandum (exclusive of
any amendment or supplement thereto after the date hereof) any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package and the Final Offering Memorandum
and (ii) since the Applicable Time there shall not have been any change in the
capital stock or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, shareholders’ equity or results
of operations of the Company and its subsidiaries, otherwise than as set forth
or contemplated in the Pricing Disclosure Package and the Final Offering
Memorandum, the effect of which, in any such case described in clause (i) or
(ii), is, in the judgment of Lehman Brothers and Citigroup, so material and
adverse as to make it impracticable or inadvisable to proceed with the offering
or the delivery of the Notes and the Guarantees being delivered on such Closing
Date on the terms and in the manner contemplated herein and in the Pricing
Disclosure Package and the Final Offering Memorandum.


          (o)     Subsequent to the Applicable Time (i) no downgrading shall
have occurred in the rating accorded the Company’s debt securities by any
“nationally recognized statistical rating organization”, as that term is defined
by the Commission for purposes of Rule 436(g)(2) of the Securities Act and (ii)
no such organization shall have publicly announced or privately informed the
Company that it has under surveillance or review, with possible negative
implications, its rating of any of the Company’s debt securities.


          (p)     Subsequent to the Applicable Time, there shall not have
occurred any of the following: (i) trading in securities generally on the New
York Stock Exchange or the American Stock Exchange or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by Federal or
state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States or (iv) there shall have occurred such a material
adverse change in general economic, political or financial conditions (or the
effect of international conditions on the financial markets in the United States
shall be such) or there shall have occurred any other calamity or crisis,
including without limitation as a result of terrorist activities after the date
hereof, as to make it, in the judgment of Lehman Brothers and Citigroup,
impracticable or inadvisable to proceed with the public offering or delivery of
the Notes and the Guarantees being delivered on such Closing Date on the terms
and in the manner contemplated herein and in the Pricing Disclosure Package and
the Final Offering Memorandum.


27

--------------------------------------------------------------------------------

          (q)     The Initial Purchasers shall have received such other
documents, agreements, certificates and information as they shall have
reasonably requested.


        All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.

        SECTION 8. Indemnification and Contribution.

          (a)     The Company and the Guarantors shall jointly and severally
indemnify and hold harmless each Initial Purchaser, its directors, officers and
employees and each person, if any, who controls any Initial Purchaser within the
meaning of the Securities Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of the Notes and the Guarantees), to which that Initial
Purchaser, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in any document
comprising a part of the Pricing Disclosure Package, the Final Offering
Memorandum or in any amendment or supplement thereto or (B) in any blue sky
application or other document prepared or executed by the Company or the
Guarantors (or based upon any written information furnished by the Company or
the Guarantors) specifically for the purpose of qualifying any or all of the
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Notes (“Marketing Materials”), including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically), (ii) the omission or alleged omission to state in any document
comprising a part of the Pricing Disclosure Package, the Final Offering
Memorandum or in any amendment or supplement thereto, or in any Blue Sky
Application or Marketing Materials, any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (iii) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the Notes and the Guarantees or
the offering contemplated hereby, and which is included as part of or referred
to in any loss, claim, damage, liability or action arising out of or based upon
matters covered by clause (i) or (ii) above (provided, however, that the Company
and the Guarantors shall not be liable under this clause (iii) to the extent
that it is determined in a final judgment by a court of competent jurisdiction
that such loss, claim, damage, liability or action resulted directly from any
such acts or failures to act undertaken or omitted to be taken by such Initial
Purchaser through its gross negligence or willful misconduct), and shall
reimburse each Initial Purchaser and each such director, officer, employee or
controlling person promptly upon demand for any legal or other expenses
reasonably incurred by that Initial Purchaser, director, officer, employee or
controlling person in connection with investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action as such
expenses are incurred. The foregoing indemnity agreement is in addition to any
liability which the Company and the Guarantors may otherwise have to any Initial
Purchaser or to any director, officer, employee or controlling person of that
Initial Purchaser.


28

--------------------------------------------------------------------------------

          (b)     Each Initial Purchaser shall, severally and not jointly,
indemnify and hold harmless the Company, the Guarantors, their officers, each of
their directors, and each person, if any, who controls the Company within the
meaning of the Securities Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Company, the Guarantors or any such director, officer or controlling person may
become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in any
document comprising a part of the Pricing Disclosure Package, the Final Offering
Memorandum or in any amendment or supplement thereto, or in any Blue Sky
Application or (ii) the omission or alleged omission to state in any document
comprising a part of the Pricing Disclosure Package, the Final Offering
Memorandum or in any amendment or supplement thereto, or in any Blue Sky
Application any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company through Lehman Brothers by or on
behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information contained in Section 8(e) of this
Agreement, and shall reimburse the Company and any such director, officer or
controlling person for any legal or other expenses reasonably incurred by the
Company or any such director, officer or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred. The foregoing
indemnity agreement is in addition to any liability which any Initial Purchaser
may otherwise have to the Company, the Guarantors or any such director, officer,
employee or controlling person.


29

--------------------------------------------------------------------------------

          (c)     Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability which it may have under this Section 8 except to the extent it has
been materially prejudiced by such failure and, provided further, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to an indemnified party otherwise than under this Section 8.
If any such claim or action shall be brought against an indemnified party, and
it shall notify the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
Lehman Brothers shall have the right to employ counsel to represent jointly
Lehman Brothers and those other Initial Purchasers and their respective
directors, officers, employees and controlling persons who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
by the Initial Purchasers against the Company under this Section 8 if, in the
reasonable judgment of Lehman Brothers, it is advisable for Lehman Brothers and
those Initial Purchasers, directors, officers, employees and controlling persons
to be jointly represented by separate counsel, and in that event the fees and
expenses of such separate counsel shall be paid by the Company. No indemnifying
party shall (i) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include any findings of fact or admissions of fault or culpability
as to the indemnified party or (ii) be liable for any settlement of any such
action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.


30

--------------------------------------------------------------------------------

          (d)     If the indemnification provided for in this Section 8 shall
for any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Initial Purchasers on the other
from the offering of the Notes and the Guarantees or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, on the one
hand, and the Initial Purchasers on the other with respect to the statements or
omissions which resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other with respect to such offering shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes and
the Guarantees purchased under this Agreement (before deducting expenses)
received by the Company, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Notes and the
Guarantees purchased under this Agreement, on the other hand, bear to the total
gross proceeds from the offering of the Notes and the Guarantees under this
Agreement. The relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Initial Purchasers, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company, the Guarantors and the Initial Purchasers
agree that it would not be just and equitable if contributions pursuant to this
Section 8 were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 8 shall be deemed to include, for purposes of
this Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending or preparing to
defend any such action or claim. Notwithstanding the provisions of this
Section 8(d), no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Notes purchased by it
was resold to Eligible Purchasers exceeds the amount of any damages which such
Initial Purchaser has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute as provided in this Section 8(d) are several in
proportion to their respective purchase obligations and not joint.


          (e)     The Initial Purchasers severally confirm and the Company and
the Guarantors acknowledge that the last sentence on the cover page of the Final
Offering Memorandum, and the fifth, sixth and ninth paragraphs under the section
entitled “Plan of Distribution” in the Final Offering Memorandum constitute the
only information concerning the Initial Purchasers furnished in writing to the
Company by or on behalf of the Initial Purchasers specifically for inclusion in
the Preliminary Offering Memorandum and the Final Offering Memorandum.


        SECTION 9. Defaulting Initial Purchasers.

31

--------------------------------------------------------------------------------

        If, on the Closing Date, any Initial Purchaser defaults in the
performance of its obligations under this Agreement, the remaining
non-defaulting Initial Purchasers shall be obligated to purchase the Notes that
the defaulting Initial Purchaser agreed but failed to purchase on such Closing
Date in the respective proportions which the amount of the Notes set forth
opposite the name of each remaining non-defaulting Initial Purchaser in Schedule
I hereto bears to the total amount of Notes set forth opposite the names of all
the remaining non-defaulting Initial Purchasers in Schedule I hereto; provided,
however, that the remaining non-defaulting Initial Purchasers shall not be
obligated to purchase any of the Notes on such Closing Date if the total amount
of the Notes which the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase on such date exceeds 10% of the total amount of Notes to
be purchased on such Closing Date, and any remaining non-defaulting Initial
Purchaser shall not be obligated to purchase more than 110% of the amount of
Notes which it agreed to purchase on such Closing Date pursuant to the terms of
Section 2. If the foregoing maximums are exceeded, the remaining non-defaulting
Initial Purchasers, or those other Initial Purchasers satisfactory to Lehman
Brothers who so agree, shall have the right, but shall not be obligated, to
purchase, in such proportion as may be agreed upon among them, all of the Notes
to be purchased on such Closing Date. If the remaining Initial Purchasers or
other Initial Purchasers satisfactory to Lehman Brothers do not elect to
purchase the Notes which the defaulting Initial Purchaser or Initial Purchasers
agreed but failed to purchase on such Closing Date, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser
or the Company, except that the Company will continue to be liable for the
payment of expenses to the extent set forth in Sections 6 and 11. As used in
this Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context requires otherwise, any party not listed in
Schedule I hereto who, pursuant to this Section 9, purchases the Notes which a
defaulting Initial Purchaser agreed but failed to purchase.

        Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company and the Guarantors for damages caused
by its default. If other Initial Purchasers are obligated or agree to purchase
the Notes of a defaulting or withdrawing Initial Purchaser, either the Lehman
Brothers or the Company may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package and the Final Offering Memorandum or in any other
document or arrangement.

        SECTION 10. Termination. The obligations of the Initial Purchasers
hereunder may be terminated by Lehman Brothers by notice given to and received
by the Company prior to delivery of and payment for the Notes if, prior to that
time, any of the events described in Sections 7(n), 7(o) and 7(p) shall have
occurred or if the Initial Purchasers shall decline to purchase the Notes for
any reason permitted under this Agreement.

        SECTION 11. Reimbursement of Initial Purchasers’ Expenses. If the
Company and the Guarantors shall fail to deliver the Notes and the Guarantees to
the Initial Purchasers by reason of any failure, refusal or inability on the
part of the Company and the Guarantors to perform any agreement on its part to
be performed, or because any other condition of the Initial Purchasers’
obligations hereunder required to be fulfilled by the Company and the Guarantors
is not fulfilled, the Company and the Guarantors will reimburse the Initial
Purchasers for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel) incurred by the Initial Purchasers in connection with
this Agreement and the proposed purchase of the Notes and the Guarantees, and
upon demand the Company and the Guarantors shall pay the full amount thereof to
Lehman Brothers.

32

--------------------------------------------------------------------------------

        SECTION 12. Research Independence. The Company acknowledges and agrees
that the Initial Purchasers’research analysts and research departments are
required to be independent from their respective investment banking division and
are subject to certain regulations and internal policies, and that such Initial
Purchasers’ research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the Notes offering that differ from the views of its investment bankers.
The Company hereby waives and releases, to the fullest extent permitted by law,
any claims that the Company may have against the Initial Purchasers with respect
to any conflict of interest that may arise from the fact that the views
expressed by its independent research analysts and research department may be
different from or inconsistent with the views or advice communicated to the
Company by such Initial Purchaser’s investment banking division. The Company
acknowledges that each of the Initial Purchasers is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers and hold
long or short positions in debt or equity securities of the companies which may
be the subject of the transactions contemplated by this Agreement.

        SECTION 13. No Fiduciary Duty. The Company acknowledges and agrees that
in connection with this offering, sale of the Notes or any other services the
Initial Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (i) no fiduciary or agency relationship between the Company and any
other person, on the one hand, and the Initial Purchasers, on the other, exists;
(ii) the Initial Purchasers are not acting as advisors, expert or otherwise, to
the Company, including, without limitation, with respect to the determination of
the offering price of the Notes, and such relationship between the Company, on
the one hand, and the Initial Purchasers, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Initial Purchasers may have to the Company shall be limited to those
duties and obligations specifically stated herein; and (iv) the Initial
Purchasers and their affiliates may have interests that differ from those of the
Company. The Company hereby waives any claims that the Company may have against
the Initial Purchasers with respect to any breach of fiduciary duty in
connection with this offering.

        SECTION 14. Notices, etc. All statements, requests, notices and
agreements hereunder shall be in writing, and:

          (a)     if to the Initial Purchasers, shall be delivered or sent by
mail, telex or facsimile transmission to the care of Lehman Brothers Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Debt Capital Markets and
shall be delivered or sent by mail, telex or facsimile transmission to the care
of Citigroup Global Markets Inc., 388 Greenwich Street, New York, New York 10013
with a copy to Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York
10153, Attention: Rod Miller, Esq. (Fax: 212 310-8007) and, in the case of any
notice pursuant to Section 8(c), to the Director of Litigation, Office of the
General Counsel, Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New York,
New York 10022 (Fax: (212) 520-0421) and Citigroup Global Markets Inc. General
Counsel (Fax: (212) 816-7912);


33

--------------------------------------------------------------------------------

          (b)     if to the Company and the Guarantors, shall be delivered or
sent by mail, telex or facsimile transmission to the Company, Two Bethesda Metro
Center, Suite 1200, Bethesda, Maryland 20814, Attention: Ivan R. Sabel, (Fax:
(301) 986-0702), with a copy to Foley & Lardner LLP, 3000 K Street, N.W., Suite
500, Washington, D.C. 20007, Attention: Jay W. Freedman, Esq. (Fax: (202)
672-5399);


provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(d) shall be delivered or sent by mail, telex or facsimile transmission
to such Initial Purchaser at its address set forth in its acceptance telex to
Lehman Brothers, which address will be supplied to any other party hereto by
Lehman Brothers upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof. The Company shall
be entitled to act and rely upon any request, consent, notice or agreement given
or made on behalf of the Initial Purchasers by Lehman Brothers.

        SECTION 15. Persons Entitled to Benefit of Agreement. This Agreement
shall inure to the benefit of and be binding upon the Initial Purchasers, the
Company, the Guarantors and their respective personal representatives and
successors. This Agreement and the terms and provisions hereof are for the sole
benefit of only those persons, except that (a) the representations, warranties,
indemnities and agreements of the Company and the Guarantors contained in this
Agreement shall also be deemed to be for the benefit of the directors, officers,
employees of the Initial Purchasers and each person or persons, if any, who
control any Initial Purchasers within the meaning of Section 15 of the
Securities Act and (b) the indemnity agreement of the Initial Purchasers
contained in Section 8(b) of this Agreement shall be deemed to be for the
benefit of directors, officers and any person controlling the Company and the
Guarantors within the meaning of Section 15 of the Securities Act. Nothing in
this Agreement is intended or shall be construed to give any person, other than
the persons referred to in this Section 15, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision contained
herein.

        SECTION 16. Survival. The respective indemnities, representations,
warranties and agreements of the Company, the Guarantors and the Initial
Purchasers contained in this Agreement or made by or on behalf on them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and the Guarantees and shall remain in full force and
effect, regardless of any investigation made by or on behalf of any of them or
any person controlling any of them.

        SECTION 17. Definition of the Terms “Business Day” and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means each Monday, Tuesday,
Wednesday, Thursday or Friday which is not a day on which banking institutions
in New York are generally authorized or obligated by law or executive order to
close and (b) “subsidiary” has the meaning set forth in Rule 405 of the
Securities Act.

        SECTION 18. Jurisdiction. Each of the parties hereto irrevocably
consents to the jurisdiction of the courts of the State of New York and the
courts of the United States of America located in the Borough of Manhattan, City
and State of New York, over any suit, action or proceeding with respect to this
Agreement or the transactions contemplated hereby. Each of the parties hereto
waives any objection that it may have to the venue of any suit, action or
proceeding with respect to this Agreement or the transactions contemplated
hereby in the courts of the State of New York or the courts of the United States
of America, in each case, located in the Borough of Manhattan, City and State of
New York or that such suit, action or proceeding brought in the courts of the
State of New York or United States of America, in each case, located in the
Borough of Manhattan, City and State of New York was brought in an inconvenient
court and agrees not to plead or claim the same.

34

--------------------------------------------------------------------------------

        SECTION 19. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of New York.

        SECTION 20. Counterparts. This Agreement may be executed in multiple
counterparts and, if executed in counterparts, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

        SECTION 21. Headings. The headings herein are inserted for convenience
of reference only and are not intended to be part of, or to affect the meaning
or interpretation of, this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]











35

--------------------------------------------------------------------------------

        If the foregoing correctly sets forth the agreement among the Company,
the Guarantors and the Initial Purchasers, please indicate your acceptance in
the space provided for that purpose below.

Very truly yours,

  Hanger Orthopedic Group, Inc.

  By:__________________________________________________
  Name: Title:

  ABI Orthotic/Prosthetic Laboratories, Ltd. Advanced Bio-Mechanics, Inc. The
Brace Shop Prosthetic Orthotic Centers, Inc. Certified Orthotics & Prosthetic
Associates, Inc. Conner Brace Co., Inc. DOBI-Symplex, Inc. Dosteon Solutions,
LLC Elite Care, Inc. Eugene Teufel & Son Orthotics & Prosthetics, Inc. Fortitude
Medical Specialists, Inc. Greater Chesapeake Orthotics & Prosthetics, Inc.
Hanger Prosthetics & Orthotics, Inc. Hanger Prosthetics & Orthotics East, Inc.
Hanger Prosthetics & Orthotics West, Inc. Hanger Services Corporation HPO, Inc.
Innovative Neurotronics, Inc. Laurence’s Orthotics & Prosthetics, Inc. Linkia,
LLC NWPO Associates, Inc. OPNET, Inc. Rehab Designs of America Corporation Rehab
Designs of Colorado, Inc. Rehab Designs of Wisconsin, Inc. Shasta Orthotic
Prosthetic Service, Inc. Southern Prosthetic Supply, Inc.

  By:__________________________________________________
  Name: Title:


SIGNATURE PAGE TO PURCHASE AGREEMENT

--------------------------------------------------------------------------------

Accepted:

Lehman Brothers Inc.

By: _______________________________________
Authorized Representative


Citigroup Global Markets Inc.

By: _______________________________________
Authorized Representative


As Representatives of the several
Initial Purchasers named in
Schedule I attached hereto










SIGNATURE PAGE TO PURCHASE AGREEMENT

--------------------------------------------------------------------------------


SCHEDULE I

Initial Purchasers Principal Amount
of Notes
   Lehman Brothers Inc. $100,500,000 
   Citigroup Global Markets Inc. 67,000,000 
   ABN AMRO Incorporated 7,500,000 
Total $175,000,000 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SCHEDULE II


ISSUER FREE WRITING COMMUNICATION

1. Pricing Supplement, delivered to investors on May 23, 2006, attached hereto
as Annex A.


--------------------------------------------------------------------------------


ANNEX A TO SCHEDULE II

[hangerlogo.gif]


PRICING SUPPLEMENT

Pricing Supplement dated May 23, 2006 to Preliminary Offering Memorandum dated
May 12, 2006 (the “Preliminary OM”) of Hanger Orthopedic Group, Inc. This
Pricing Supplement is qualified in its entirety by reference to the Preliminary
OM. The information in this Pricing Supplement supplements the Preliminary OM
and supersedes the information in the Preliminary OM to the extent it is
inconsistent with the information in the Preliminary OM.

Issuer Hanger Orthopedic Group, Inc.
Security Senior Notes
Maturity June 1, 2014
Amount $175,000,000
Coupon 10.250%
Price 100.000%
Yield to Maturity 10.250% (520 bps vs. 4(3)/4% of 5/14)
Interest Payment Dates June 1 and December 1, commencing December 1, 2006
Redemption Provisions Beginning on June 1 of the years indicated below,
redeemable from time to time, in whole or in part, at the prices set forth below
(expressed as percentages of the principal amount redeemed) plus accrued but
unpaid interest:           2010 at 105.125%           2011 at 102.563%
          2012 and thereafter at 100.000%
Equity Clawback Prior to June 1, 2009, up to 35% of the notes may be redeemed
with the proceeds of equity offerings at a price equal to 110.250% of the
principal amount of the notes redeemed.
Change of Control 101%
Trade Date May 23, 2006
Settlement Date May 26, 2006 (T+3)
Ratings B3/CCC+
Book-Running Managers Lehman Brothers/Citigroup
Co-Manager ABN AMRO
CUSIPS 144A: 41043F AF 6 REG. S: U24446 AC 7

The securities referenced herein have not been registered with the U.S.
Securities and Exchange Commission due to an exemption or exemptions from
registration. A copy of the preliminary offering memorandum and final offering
memorandum (when complete) may be obtained by eligible investors from Lehman
Brothers Inc., 745 Seventh Ave., New York, NY 10019, Attn: High Yield Syndicate.

--------------------------------------------------------------------------------

DISTRIBUTION OF THE PRELIMINARY OFFERING MEMORANDUM TO ANY PERSONS OTHER THAN
THE PERSON RECEIVING THIS ELECTRONIC TRANSMISSION AND ITS RESPECTIVE AGENTS, AND
ANY PERSONS RETAINED TO ADVISE THE PERSON RECEIVING THIS ELECTRONIC TRANSMISSION
IS ACCORDINGLY UNAUTHORIZED. ANY PHOTOCOPYING, DISCLOSURE OR ALTERATION OF THE
CONTENTS OF THE PRELIMINARY OFFERING MEMORANDUM OR ANY PORTION THEREOF BY
ELECTRONIC MAIL OR ANY OTHER MEANS TO ANY PERSON OTHER THAN THE PERSON RECEIVING
THIS ELECTRONIC TRANSMISSION IS PROHIBITED. BY ACCEPTING DELIVERY OF THIS
PRELIMINARY OFFERING MEMORANDUM, THE RECIPIENT AGREES TO THE FOREGOING.


OVERVIEW

The following information reflects adjustments to the Preliminary OM to give
effect to the following changes:

  • a reduction in the amount of new 10 1/4% Senior Notes due 2014 to be issued
as part of the Refinancing Transactions from $190.0 million to $175.0 million;
and

  • adjustments to interest expense and fees and expenses related to the
foregoing.



SUMMARY PRO FORMA FINANCIAL DATA


SUMMARY PRO FORMA FINANCIAL DATA


(DOLLARS IN THOUSANDS)

[hangerchart1.gif]

(1) Please refer to the Preliminary OM for a definition of “Adjusted EBITDA.”


The following table reconciles net income (loss) to Adjusted EBITDA for the
twelve months ended March 31, 2006:


PRO FORMA ADJUSTED EBITDA RECONCILIATION


(IN THOUSANDS)

[hangerchart2.gif]

  (a) Reflects the impact of the write-off of unamortized debt issue costs
associated with the existing debt that is being refinanced.

(2) Interest expense has been calculated on a pro forma basis using interest
rates for the Refinancing Transactions as if they had occurred at the beginning
of the period. Also excludes the impact of the write-off of unamortized debt
issue costs associated with the existing debt that is being refinanced.


--------------------------------------------------------------------------------

(3) As adjusted to reflect the Refinancing Transactions and the application of
the proceeds therefrom as described in “Use of Proceeds” below.



USE OF PROCEEDS

We expect to receive net proceeds of approximately $170.6 million, after
deducting the initial purchasers’ discount, from the sale of the notes. We
intend to use the net proceeds from this offering, together with the net
proceeds of our concurrent sale of Series A Convertible Preferred Stock and
borrowings under our new senior credit facility to, among other things:

  • refinance our existing indebtedness;

  • redeem our Existing Redeemable Preferred Stock; and

  • pay related tender premiums, transaction fees and expenses.


The following table illustrates the estimated sources and uses of funds relating
to the Refinancing Transactions as if the Refinancing Transactions had occurred
on March 31, 2006. The actual amounts set forth in the table and in the
accompanying footnotes are subject to adjustment and may differ at the time of
the consummation of the Refinancing Transactions, depending on several factors,
including differences from our estimate of fees and expenses and our cash and
existing revolver balances at the time of closing.

An affiliate of one of the initial purchasers is a participating lender under
our existing revolving credit facility, and as such, will receive a portion of
the proceeds from this offering that are used to repay amounts outstanding under
the credit facility.


SOURCES & USES


(IN MILLIONS)

[hangerchart3.gif]

(1) Revolving credit facility is expected to have approximately $75.0 million of
total borrowing capacity.

(2) Reflects the repayment of $12.0 million of outstanding borrowings under our
existing revolver subsequent to March 31, 2006. Our existing revolving credit
facility matures on September 30, 2009 and bears interest at a variable rate,
which was 9.6% at March 31, 2006.

(3) Our existing term loan facility matures on September 30, 2009 and bears
interest at a variable rate, which was 8.7% at March 31, 2006.

(4) For purposes of this table, we have assumed that all of our 10(3)/8% Senior
Notes due 2009 will be tendered in the tender offer. We intend to redeem any and
all of our 10(3)/8% Senior Notes not tendered in the tender offer. The 10(3)/8%
Senior Notes are currently redeemable at a redemption price equal to 105.188% of
the outstanding principal amount plus accrued and unpaid interest.

(5) For purposes of this table, we have assumed that all of our 11(1)/4% Senior
Subordinated Notes due 2009 will be tendered in the tender offer. We intend to
redeem any and all of our 11(1)/4% Senior Subordinated Notes not tendered in the
tender offer. On June 15, 2006, the 11(1)/4% Senior Subordinated Notes will be
redeemable at a redemption price equal to 102.813% of the outstanding principal
amount plus accrued and unpaid interest.

(6) Includes a tender premium of 2.5% and 0.2% on the 10(3)/8% Senior Notes and
11(1)/4% Senior Subordinated Notes, respectively, and a consent premium of $30
per $1,000 aggregate principal amount of such Senior Notes and Senior
Subordinated Notes tendered on or prior to the consent date set forth in the
tender offer documents. Also includes accrued and unpaid interest on the Senior
Notes and Senior Subordinated Notes to, but not including, the settlement date.
For purposes of this table, we have assumed that all of the outstanding 10(3)/8%
Senior Notes and 11(1)/4% Senior Subordinated Notes will be tendered on or prior
to such consent date. Includes accrued and unpaid dividends on the Existing
Redeemable Preferred Stock through and including the date of redemption, which
we expect to occur on or about 30 days after the closing of this offering.


--------------------------------------------------------------------------------


CAPITALIZATION

The following table sets forth our cash and cash equivalents and our
consolidated capitalization as of March 31, 2006:

  • on an actual basis; and

  • on an as adjusted basis to reflect this offering and the other Refinancing
Transactions and the application of the related net proceeds therefrom as
described in “Use of Proceeds.”


You should read this table in conjunction with the information included under
the heading “Use of Proceeds” in this Pricing Supplement, as well as the
information included under the headings “Selected Consolidated Financial and
Operating Data,” “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” and our consolidated financial statements and the
related notes included in the Preliminary OM.


CAPITALIZATION


(IN THOUSANDS)

[hangerchart4.gif]

(1) Adjusted column reflects the repayment of $12.0 million of outstanding
borrowings under our existing revolver subsequent to March 31, 2006 and the
application of the proceeds from the Refinancing Transactions as described in
“Use of Proceeds.”

(2) Revolving credit facility is expected to have approximately $75.0 million of
total borrowing capacity.

(3) Assumes that all of our 10(3)/8% Senior Notes due 2009 will be tendered in
the tender offer. We intend to redeem any and all of our 10(3)/8% Senior Notes
not tendered in the tender offer.

(4) Assumes that all of our 11(1)/4% Senior Subordinated Notes due 2009 will be
tendered in the tender offer. We intend to redeem any and all of our 11(1)/4%
Senior Subordinated Notes not tendered in the tender offer.

(5) Net of transaction costs of $1.7 million.


--------------------------------------------------------------------------------


EXHIBIT A


REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------


EXHIBIT B


FORM OF FOLEY & LARDNER LLP OPINION

        1.     The Company and each of the Guarantors have been duly organized
and are validly existing and in good standing under the laws of their respective
jurisdictions of organization, and are duly qualified to do business and are in
good standing in each jurisdiction in which their respective ownership or lease
of property or the conduct of their respective businesses requires such
qualification, except where the failure to be so qualified or in good standing
could not, in the aggregate, reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, business or prospects of the Company and the
Guarantors taken as a whole. The Company and each of the Guarantors have all
power and authority necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged.

        2.     The Company has an authorized capitalization as set forth in the
Final Offering Memorandum, and all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and conform to the description thereof contained in the Pricing
Disclosure Package and the Final Offering Memorandum and all of the issued
shares of capital stock of each subsidiary of the Company have been duly and
validly authorized and issued and are fully paid, non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

        3.     Except as set forth in the Pricing Disclosure Package and the
Final Offering Memorandum, (A) no options, warrants or other rights to purchase
from the Company or any of its subsidiaries shares of capital stock or ownership
interests in the Company or any subsidiary are outstanding, (B) no agreements or
other obligations to issue, or other rights to convert, any obligation into, or
exchange any securities for, shares of capital stock or ownership interests in
the Company or any subsidiary are outstanding and (C) no holder of securities of
the Company or any subsidiary is entitled to have such securities registered
under a registration statement filed by the Company pursuant to the Registration
Rights Agreement.

        4.     The Company and each of the Guarantors has all requisite
corporate power and authority to execute and deliver each of the Operative
Documents to which it is a party and to perform its respective obligations
thereunder. The execution, delivery and performance of each of the Operative
Documents by the Company and each of the Guarantors have been duly authorized by
all necessary corporate action on the part of the Company and each of the
Guarantors.

        5.     The Agreement has been duly and validly authorized, executed and
delivered by the Company and each of the Guarantors.

        6.     The Indenture has been duly and validly authorized, executed and
delivered by the Company and each of the Guarantors and, assuming due
authorization, execution and delivery thereof by the Trustee, constitutes a
legal, valid and binding obligation of the Company and each of the Guarantors
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

--------------------------------------------------------------------------------

        7.     The Registration Rights Agreement has been duly and validly
authorized, executed and delivered by the Company and each of the Guarantors
and, assuming due authorization, execution and delivery thereof by the Initial
Purchasers, constitutes a legal, valid and binding obligation of the Company and
each of the Guarantors enforceable against the Company and each of the
Guarantors in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity), and
except that rights to indemnification and contribution thereunder may be limited
by federal or state securities laws or public policy relating thereto.

        8.     The Company and the Guarantors have all requisite power and
authority to enter into the Credit Documents. The Credit Documents have been
duly and validly authorized, executed and delivered by the Company and each of
the Guarantors and, assuming due authorization, execution and delivery thereof
by the other parties thereto, constitutes legal, valid and binding obligations
of the Company and each of the Guarantors enforceable against the Company and
each of the Guarantors in accordance with their terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

        9.     The Company has all requisite power and authority to enter into
the Preferred Stock Purchase Agreement. The Preferred Stock Purchase Agreement
has been duly and validly authorized, executed and delivered by the Company and,
assuming due authorization, execution and delivery thereof by the other parties
thereto, constitutes legal, valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity)

        10.     The Notes are in the form contemplated by the Indenture. The
Notes have been duly authorized, executed and issued by the Company and,
assuming due authentication thereof by the Trustee and upon payment and delivery
in accordance with the terms of the Agreement, will constitute legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms and entitled to the benefits of the Indenture, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

--------------------------------------------------------------------------------

        11.     The issuance of the Exchange Notes has been duly and validly
authorized by the Company, and when executed, issued, authenticated and
delivered in exchange for the Notes in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture, will
constitute legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their terms and entitled to the benefits
of the Indenture, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

        12.     The Guarantees have been duly authorized, executed and issued by
the respective Guarantors and, assuming due authentication of the Notes by the
Trustee, upon payment and delivery in accordance with the terms of this
Agreement will constitute legal, valid and binding obligations of the Guarantors
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

        13.     The Exchange Note Guarantees have been duly and validly
authorized by the Guarantors, and when executed, issued and delivered in
exchange for the Guarantees in accordance with the terms of the Registration
Rights Agreement, the Exchange Offer and the Indenture, will constitute legal,
valid and binding obligations of each of the Guarantors enforceable against each
of the Guarantors in accordance with their terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

        14.     The Indenture, the Notes, the Guarantees, the Registration
Rights Agreement, the Credit Documents and the Preferred Stock Purchase
Agreement conform in all material respects to the descriptions thereof contained
in the Pricing Disclosure Package and the Final Offering Memorandum.

        15.     None of the Company or the subsidiaries is in violation of its
certificate of incorporation or bylaws (or similar organizational document), to
such counsel’s knowledge, in breach or violation of any statute, judgment,
decree, order, rule or regulation applicable to any such breach or violation
which would not, individually or in the aggregate, have a Material Adverse
Effect, or in breach or default under (nor has any event occurred which, with
notice or passage of time or both, would constitute a default under) or in
violation of any of the terms or provisions of any material document, agreement
or other instrument known to such counsel (including in any event any of the
foregoing which have been filed by the Company with the Commission), except for
any such breach, default, violation or event which would not, individually or in
the aggregate, have a Material Adverse Effect.

--------------------------------------------------------------------------------

        16.     The execution, delivery and performance by the Company and each
of the Guarantors of the Operative Documents, the Credit Documents and the
Preferred Stock Purchase Agreement to which it is a party, the consummation of
the Transactions and compliance by the Company and each of the Guarantors with
the provisions thereof, and the issuance and sale of the Notes and the
Guarantees as provided pursuant to the Agreement, will not conflict with,
constitute a default under or violate (a) any of the terms, conditions or
provisions of the certificate or articles of incorporation or bylaws (or similar
organizational document) of the Company and each of the Guarantors, (b) any of
the terms, conditions or provisions of any material document, agreement or other
instrument to which the Company or any of the Guarantors is a party, (c) any New
York, Delaware corporate or federal law or regulation (other than federal
securities laws, as to which we express no opinion in this paragraph and state
securities or blue sky laws, as to which we express no opinion), or (d) any
judgment, writ, injunction, decree, order or ruling of any court or governmental
authority binding on the Company or any of the Guarantors of which we are aware.

        17.     No consent, approval, waiver, license or authorization or other
action by or filing with any governmental authority is required in connection
with the execution and delivery by the Company and each of the Guarantors of the
Operative Documents, the Credit Documents and the Preferred Stock Purchase
Agreement to which it is a party or the consummation by the Company and each of
the Guarantors of the Transactions, or the issuance and sale by the Company of
the Notes and the Guarantees as provided in the Agreement, except for (a)
federal securities laws (as to which we express no opinion in this
paragraph) and state securities or blue sky laws (as to which we express no
opinion) and (b) those already obtained and which are in full force and effect.

        18.     The Company and its subsidiaries have obtained all Permits
necessary to conduct the businesses now or proposed to be conducted by them as
described in the Pricing Disclosure Package and the Final Offering Memorandum,
the lack of which would, individually or in the aggregate, have a Material
Adverse Effect; and each of the Company and its subsidiaries has fulfilled and
performed all of its obligations with respect to such Permits and no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other material impairment of the rights
of the holder of any such Permit.

        19.     To the best of such counsel’s knowledge, the Company and its
subsidiaries own or possess adequate licenses or other rights to use all
patents, trademarks, service marks, trade names, copyrights and know-how
necessary to conduct the businesses now or proposed to be operated by them as
described in the Pricing Disclosure Package and the Final Offering Memorandum,
and none of the Company or its subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
patents, trademarks, service marks, trade names, copyrights or know-how which,
if such assertion of infringement or conflict were sustained, would have a
Material Adverse Effect.

--------------------------------------------------------------------------------

        20.     To our knowledge, except as contemplated by the Preferred Stock
Purchase Agreement, there are no holders of securities of the Company or any of
the Guarantors who, by reason of the execution by the Company and each of the
Guarantors of the Agreement or the consummation by the Company and each of the
Guarantors of the transactions contemplated thereby, have the right, pursuant to
any material document, agreement or other instrument to which either the Company
or any of the Guarantors is a party, to request or demand that the Company or
any of the Guarantors register under the Securities Act securities held by them.

        21.     Assuming (i) the representations of the Initial Purchasers
contained in the Agreement are true, correct and complete and (ii) compliance by
the Initial Purchasers with their covenants set forth in the Agreement, it is
not necessary in connection with the offer, sale and delivery of the Notes to
the Initial Purchasers pursuant to the Agreement or the offer and resales of the
Notes by the Initial Purchasers, in the manner contemplated by the Agreement and
described in the Pricing Disclosure Package and the Final Offering Memorandum,
to register the Notes under the Securities Act or to qualify the Indenture under
the Trust Indenture Act.

        22.     To our knowledge, other than as described in the Pricing
Disclosure Package and the Final Offering Memorandum, there are no legal or
governmental proceedings pending or overtly threatened to which the Company or
any of its subsidiaries is a party or of which any property or assets of the
Company or any of its subsidiaries is the subject which, if determined adversely
to the Company or any of its subsidiaries, might have a Material Adverse Effect.

        23.     To the knowledge of such counsel, there are no legal or
governmental proceedings involving or affecting the Company or its subsidiaries
or any of their respective properties or assets which would be required to be
described in a prospectus pursuant to the Act that are not described in the
Pricing Disclosure Package and the Final Offering Memorandum, nor are there any
material contracts or other documents which would be required to be described in
a prospectus pursuant to the Act that are not described in the Pricing
Disclosure Package and the Final Offering Memorandum

        24.     Neither the consummation of the Transactions nor the sale,
issuance, execution or delivery of the Notes will violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

        25.     The statements made in the Pricing Disclosure Package and the
Final Offering Memorandum under the heading “Certain United States Federal
Income Tax Considerations” insofar as such statements purport to constitute
statements of law or legal conclusions are accurate in all material respects.

        26.     The statements made or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum under the captions
“Description of Other Indebtedness and Preferred Stock,” “Description of the
Notes,” “Business – Government Regulation,” “Business – Legal Proceedings,”
“Certain Relationships and Related Party Transactions,” “Notice to Investors”
and “Plan of Distribution,” in each case insofar as such statements constitute
summaries of legal matters, documents or proceedings referred to therein, fairly
present the information called for which respect to such legal matters,
documents and proceedings and fairly summarize the matters referred to therein
in all material respects.

--------------------------------------------------------------------------------

        27.     The Company and each of the Guarantors is not and, after giving
effect to the issuance and sale of the Notes in accordance with the terms of the
Agreement and the application of the net proceeds therefrom, will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

        28.     Each of the Pricing Disclosure Package and the Final Offering
Memorandum, as of its date (except for the financial statements, including the
notes thereto, pro forma financial statements and other financial and
statistical data included or incorporated by reference therein, as to which we
express no opinion), contains the information specified in, and meets the
requirements of, Rule 144A(d)(4) under the Securities Act.

        29.     When the Notes and the Guarantees are issued and delivered
pursuant to the Agreement, no securities of the same class (within the meaning
of Rule 144A(d)(3) under the Securities Act) as the Notes or the Guarantees of
the Company or the Guarantors will be listed on any national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934, as amended,
or quoted on an automated inter-dealer quotation system.

        We have participated in conferences with the officers and other
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors, the Initial
Purchasers and counsel for the Initial Purchasers in connection with the
preparation of the Pricing Disclosure Package and the Final Offering Memorandum
and although we have not independently verified and are not passing upon and
assume no responsibility for the accuracy, completeness, or fairness of the
statements contained in the Pricing Disclosure Package and the Final Offering
Memorandum (except to the extent specified in paragraphs 25 and 26 above), no
facts have come to our attention which lead us to believe that the Pricing
Disclosure Package and the Final Offering Memorandum, at any time from the date
thereof through the date of the Closing, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading (it being understood
that we express no view with respect to the financial statements and related
notes, the financial projections, the other financial, statistical and
accounting data included in or appended as exhibits to the Pricing Disclosure
Package and the Final Offering Memorandum).